Title: From George Washington to Major Benjamin Tallmadge, 27 June 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Sir,
          New Windsor June 27th 1779.
        
        I observe what you say respecting your position at Bedford—and the fatigue of the horse—with regard to the first, when Bedford was pointed out, it was descriptive only of a central place between the two rivers, and as near the enemy as you could with military prudence take post for the purpose of covering the inhabitants, & preventing the ravages of small parties. The judgment of the Officer commanding, is, under the idea just expressed, to direct the particu⟨lar⟩ spot

& choice of ground which ought to ⟨be⟩ varied continually, while you are near enough the enemy to give assistance to the people—With respect to the second matter I have only to add that I do not wish to have the horse unnecessarily exposed, or fatigued, but if in the discharge of accustomed duties they should get worn down, there is no help for it. Col. Moylans regiment is on its march to join you, which will render the duty easier and Yr Troops there more respectable.
        The inclosed contains matter for own knowledge only. I am Sir Yr Mo. Obedient servt
        
          Go: Washington
        
      